DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group III, claims 22, 23, 26, 29 and 33, in the reply filed on 08 July 2022 is acknowledged. The traversal is on the ground(s) that applicant asserts rejoinder of Group IV with Group III is appropriate as the method claims relate to the use of cholesteryl oleate in a method of medical treatment, and the composition claims require the composition to contain cholesteryl oleate in an amount effective to improve cognitive function in a subject. This is not found persuasive because these claims lack unity of invention as the technical feature that Groups III and IV share is not a special technical feature since it does not make a contribution over the prior art in view of US 2017/0210775 A1 (IDS, 05/08/2020). Furthermore, the composition claims require additional limitations that are not co-extensive in scope with the method claims. They contain additional limitations corresponding to distinct technical features that are not required by the method of Group III and can be used in other methods. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 4, 6, 7, 10, 12, 14, 17, 19, 36, 37, 39, 45, 52 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 July 2022.
Claims 22, 23, 26, 29 and 33 are under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2022 and 05/08/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 26, 29 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims under examination require administering “cholesteryl oleate, or an analogue thereof”. Neither the specification nor the claims describes the molecular structures present in the genus of analogues to be administered. The specification fails to disclose the structures common to all members of the genus of analogues used in the instant claims and does not describe all variants to be used. The specification fails to teach some correlation between structure and function, i.e. the specification fails to disclose which regions of the analogues are responsible for the function of improving cognitive function, which is stated to be common to all members of the genus. In the absence of a known or disclosed correlation between structure and function, claims which encompass variants defined by their function are generally not considered described. Applicant is directed to MPEP § 2163 for guidelines on compliance with the written description requirement. Since the specification does not disclose which structures are common to the genus of administered analogues and does not disclose which structures are either necessary or sufficient such that members of the genus have the required activity, the claims do not meet the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 23 and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by Forte et al. (US 2010/0047163 A1).
Forte teaches a method of treating central nervous system diseases, such as Alzheimer’s disease, comprising administering an effective amount of a composition comprising cholesteryl oleate, thus meeting the limitations of claims 22, 23 and 29. See, e.g., [0039] and [0049]. 

Claims 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (2015; IDS, 01/20/2022).
Meng teaches a method of treating a mouse model of Alzheimer’s disease comprising administering an effective amount of a composition comprising cholesterol oleate in an amount of 2 mg/kg of body weight, thus meeting the limitations of claims 22 and 26. See, e.g., 89, section 2.1 and p.91, section 2.10.2. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
30 July 2022